Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant's amendment of claim 1, cancellation of claim 2 in “Claims - 01/10/2021” have been acknowledged. 
This office action considers claims 1, 3-20 pending for prosecution and are examined on their merits.
Response to Arguments
Applicant's arguments “Remarks - 01/10/2021  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claim 1 has changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.
Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(1) that forms the basis for the rejection set forth in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Note: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig. 6; [0060]) = (element 100; Figure No. 6; Paragraph No. [0060]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

 
Claims 1, 3, 5-9, 15-16, 18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horio et al., of record (US 20150243640 A1 – hereinafter Horio).
	(Re Claim 1) Horio teaches a power module (see the entire document; Fig. 13 along with 4, 11-12; specifically, [0089]-[0093], and as cited below), comprising: 

    PNG
    media_image1.png
    363
    406
    media_image1.png
    Greyscale

a first conductor (4d; Fig. 13), wherein at least a portion of the first conductor is disposed at a first reference plane (2d); 
a second conductor (15d), wherein at least a portion of the second conductor is disposed at a second reference plane (14d), the second reference plane is parallel to the first reference plane (14d is parallel to 2d), and 
a projection of the first conductor on the first reference plane and a projection of the second conductor on the first reference plane have a first overlap area (projection of 15d and 4d have a first overlap area); 
6d), wherein at least a portion of the third conductor is disposed at a third reference plane (2e), and the third reference plane is parallel to the first reference plane and the second reference plane (2e is parallel to 14d and 2d); 
a plurality of first switches (IGBT 9d and FWD chip; [0089]; Note: Fig. 4 shows plurality of analogous switches (9))” – therefore switches are plural), wherein a first end of each of the first switches is electrically coupled to the first conductor; and 
a plurality of second switches (IGBT 11d; [0093]; Note: Fig. 4 shows a plurality of analogous switches (11)), wherein a first end of each of the second switches is electrically coupled to a second end of at least one of the first switches through the third conductor (first end of 11d and FWD are coupled to second end of first switches through 6d), and a second end of each of the second switches is electrically coupled to the second conductor (second end of each of the switches is coupled to the second conductor 15d, [0091]), 
wherein a projection of a minimum envelope area of the plurality of first switches on the first reference plane and a projection of a minimum envelope area of the plurality of second switches on the first reference plane have a second overlap area (minimum envelope area of the plurality of first and second switches have second overlap as shown in Fig. 13), and the first overlap area and the second overlap area have an overlap region (first and second overlap areas have overlap region);
wherein the first switches (9d) and the second switches (11d) that are located on at least one of a first side and a second side of the first overlap area are interlacedly disposed, and the first side and the second side of the first overlap area are oppositely disposed (shown in Fig. 3. Note: [00103] of the applicant’s specification defines “interlacedly” as being “adjacent”. Therefore, the positions of 9d and 11d meet the claim limitation since they are placed adjacent to each other).
(Re Claim 3) Horio teaches the power module according to claim 1, further comprising: a first power terminal (P-terminal 21d), electrically coupled to the first conductor (4d), wherein the first power terminal is led out from a first side of the power module; a second power terminal (N-terminal 22d), electrically coupled to the second conductor, wherein the second power terminal is led out from a first side of the power module: and a third power terminal (U-terminal 23d), electrically coupled to the third conductor (6d), wherein the third power terminal is led out from a second side of the power module, wherein the first side and the second side of the power module are opposite to each other. and the first power terminal and the second power terminal are stacked on each other (see Fig. 11-12).
(Re Claim 5) Horio teaches the power module according to claim 1. wherein in the First conductor and the second conductor corresponding to the first overlap area, a direction of a current flowing through the first conductor is opposite to a direction of a current flowing through the second conductor (current flowing in opposite direction is described in [0085]).
(Re Claim 6) Horio teaches the power module according to claim 1. wherein in a direction perpendicular to the first reference plane, each of the first switches is provided with one of the first conductor, the second conductor and the third conductor above (20d connects to 11d), and with one of the first conductor, the second conductor and the third conductor below (18d connects to 11d) and each of the second switches is provided with only one of the first conductor, the second conductor and the third 20d connects to 11d since 9d are plurality of switches), and with only one of the first conductor, the second conductor and the third conductor below (18d connects to 9d since 9d are plurality of switches).
(Re Claim 7) Horio teaches the power module according to claim I, wherein the plurality of first switches are disposed at a first substrate (First insulating substrate – [0110]), and the plurality of second switches are disposed at the first substrate or a second substrate (second insulating substrate – [0119]).
(Re Claim 8) Horio teaches the power module according to claim 7, wherein the first conductor is a conductive layer disposed at the first substrate, and one of the second conductor and the third conductor is a conductive layer disposed at the second substrate (4d is conductive layer on 2d, 6d is conductive layer on 2e).
(Re Claim 9) Horio teaches the power module according to claim 1, wherein the plurality of first switches are disposed on the first conductor (9d is on 4d) or the third conductor, and the plurality of second switches are disposed on the second conductor (11d on 15d) or the third conductor.
(Re Claim 15) Horio teaches the power module according to claim 1, wherein the second end of each of the first switches and the first end of each of the second switches are electrically coupled together by the third conductor (second ends of IGBT 11d and FWD).
(Re Claim 16) Horio teachesthe power module according to claim 1, wherein a number of the plurality of first switches and a number of the plurality of second switches are equal or unequal (number of first and second switches is equal).
Re Claim 18) Horio teaches the power module according to claim 1, wherein the second conductor comprises a sheet metal part (15d is sheet metal part – see [0097]).
(Re Claim 20) Horio teaches the power module according to claim 1, wherein the third conductor comprises N connecting bridges, each of the connecting bridges connects a portion of the first switches and a portion of the second switches in series to form a single-phase half-bridge structure, the plurality of first switches and the plurality of second switches form N phases of half-bridge structures, and N is an integer greater than or equal to 2 ([0104] and Fig. 11, half-bridge with 3 phases can be formed, each series connection between first and second switches can be formed by a connecting bridge 6d).
(Re Claims 10-14, 17) examiner notes that these claims are rejectable from the cited prior art (Horio).
Examiner’s note: Examiner asserted in the previous office action that the limitations of claims 10-14, 17 were rejectable from the cited prior art (Horio) which was not traversed by the applicant. Therefore, examiner’s assertion statement in “Non-Final Rejection - 11/13/2020” is taken to be admitted prior art for this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig. 6; [0060]) = (element 100; Figure No. 6; Paragraph No. [0060]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Horio. In view of Yamamoto et al., of record (US 20140077354 A1 – hereinafter Yamamoto).
(Re Claim 19) Horio teaches claim 1 from which claim 19 depends. Limitations of claim 19 “a clamping capacitor, wherein one end of the clamping capacitor is electrically coupled to the first conductor, and the other end of the clamping capacitor is electrically coupled to the second conductor” – (that is input capacitors between DC connections) are a well-known standard feature in the present field of semiconductor packaging as is described in Yamamato (see Fig. 17 and [0095]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use a clamping capacitor between first and second conductor.
The ordinary artisan would have been motivated to integrate Yamamoto capacitor into Horio in the manner set forth above for, at least, to reduce parasitic inductances and thereby improve the power conversion efficiency of a half-bridge circuit.
Allowable Subject Matter
       Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reason for allowance:
       Claim 4 is allowed over prior art.
The reason for allowance was given in the Non-Final office action mailed on 11/13/2020.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        April 7, 2021